Exhibit 99.1 Foremost Fabricators, LLC (A Limited Liability Company) Financial Report Contents Independent Auditor’s Report 1 Financial Statements Balance sheet 2 Statement of income 3 Statement of members’ equity 4 Statement of cash flows 5 Notes to financial statements 6-10 Independent Auditor’s Report To the Board of Directors Foremost Fabricators, LLC Goshen, Indiana Report on the Financial Statements We have audited the accompanying financial statements of Foremost Fabricators, LLC which comprise the balance sheet as of December 31, 2013, and the related statements of income, changes in members’ equity and cash flows for the year then ended and the related notes to these financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a reasonable basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Foremost Fabricators, LLC as of December 31, 2013, and the results of its operations and its cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. /s/ McGladrey LLP Elkhart, Indiana February 7, 2014 1 Foremost Fabricators, LLC (A Limited Liability Company) Balance Sheet December 31, 2013 ASSETS Current Assets Cash $ 14,878 Trade receivables 857,312 Inventories 13,983,524 Prepaid expenses 15,353 Total current assets 14,871,067 Leasehold Improvements and Equipment, at depreciated cost 4,213,070 Other Assets Deposits 43,120 $ 19,127,257 LIABILITIES AND MEMBERS' EQUITY Current Liabilities Notes payable, bank $ 5,350,000 Current maturities of long-term debt 250,000 Accounts payable 2,621,704 Accrued expenses 666,309 Total current liabilities 8,888,013 Members' Equity 10,239,244 $ 19,127,257 See Notes to Financial Statements. 2 Foremost Fabricators, LLC (A Limited Liability Company) Statement Of Income Year Ended December 31, 2013 Revenues: Product sales $ 69,540,041 Other income 53,783 Total revenue 69,593,824 Cost of goods sold 61,110,404 Gross profit 8,483,420 Operating expenses: Selling and delivery 1,151,638 General and administrative 2,852,347 4,003,985 Operating income 4,479,435 Interest expense ) Net income $ 4,242,493 See Notes to Financial Statements. 3 Foremost Fabricators, LLC (A Limited Liability Company) Statement Of Members' Equity Year Ended December 31, 2013 Balance, beginning $ 8,484,030 Net income 4,242,493 Distributions ) Balance, ending $ 10,239,244 See Notes to Financial Statements. 4 Foremost Fabricators, LLC (A Limited Liability Company) Statement Of Cash Flows Year Ended December 31, 2013 Cash Flows From Operating Activities Net income $ 4,242,493 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 363,822 Loss on disposal of leasehold improvements and equipment 31,680 Change in assets and liabilities: Decrease in: Trade receivables 297,889 Inventories 1,399,121 Prepaid expenses 43,902 Other assets 15,617 Increase (decrease) in: Accounts payable ) Accrued expenses 143,409 Net cash provided by operating activities 2,483,697 Cash Flows From Investing Activities Purchase of leasehold improvements and equipment ) Net cash (used in) investing activities ) Cash Flows From Financing Activities Net borrowings on lines of credit, bank 1,340,000 Payments on long-term debt ) Distributions ) Net cash (used in) by financing activities ) (Decrease) in cash ) Cash, beginning 21,900 Cash, ending $ 14,878 See Notes to Financial Statements. 5 Foremost Fabricators, LLC Notes To Financial Statement s Note 1. Nature of Business and Significant Accounting Policies Nature of business: The Company is engaged in the fabrication and sale of aluminum sheet products and the sale of fiberglass sheet materials to the recreational vehicle industry. The Company sells its products to customers throughout the United States, generally on terms of 30 days. Significant accounting policies: Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash: The Company has cash on deposit in one financial institution which, at times, may be in excess of FDIC insurance limits. Trade receivables: Trade receivables are carried at original invoice amount less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by evaluating individual customer receivables and considering a customer's financial condition, credit history, and current economic conditions. An allowance for doubtful accounts of $52,000 was recorded at December 31, 2013. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when received. A trade receivable is considered to be past due if any portion of the receivable balance is outstanding for more than 60 days. Inventories: Inventories are stated at the lower of cost (first-in, first-out method) or market. Depreciation: Depreciation of leasehold improvements is computed by the straight-line method over the lesser of remaining lease term or estimated useful life. Depreciation of other fixed assets is computed principally by the straight-line method over the estimated useful lives of the assets, summarized as follows: Years Machinery and equipment 3-20 Furniture and fixtures 3-7 Vehicles 5 6 Foremost Fabricators, LLC Notes To Financial Statement s Long-lived assets: In accordance with ASC 360, “
